Citation Nr: 9933692	
Decision Date: 12/02/99    Archive Date: 12/10/99

DOCKET NO.  94-43 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease with hypertension.

2.  Entitlement to service connection for residuals of a 
cerebral vascular accident (CVA), to include quadriplegia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel



INTRODUCTION

The veteran had active service from October 1942 to December 
1945, March 1954 to January 1960, and November 1960 to 
November 1974.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from an August 1992 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.

The Board notes that in February 1993 correspondence, the 
veteran requested a personal hearing.  In his May 1993 
substantive appeal (Form 1-9), however, the veteran requested 
that his appeal "go forward" to the Board.  In view of the 
foregoing, the Board is satisfied that the veteran's hearing 
request has been withdrawn. 


FINDINGS OF FACT

1.  The veteran's coronary artery disease with hypertension 
was first manifested many years after service separation, and 
no competent medical evidence shows or tends to show that 
this disorder is related to service.

2.  Residuals of a cerebral vascular accident (CVA), to 
include quadriplegia, are claimed to be due to hypertension, 
a disability which is not service-connected.


CONCLUSIONS OF LAW

1.  The veteran has not presented a well-grounded claim of 
entitlement to service connection for coronary artery disease 
with hypertension.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for 
residuals of a cerebral vascular accident, to include 
quadriplegia, claimed to be the result of a service-connected 
disease or injury, lacks legal merit.  38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. § 3.310(a) (1999); Sabonis v. Brown, 6 
Vet. App. 426 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records are negative for diagnosis or 
treatment of hypertension, heart disease or vascular disease.  
While service medical records show a borderline blood 
pressure reading of 150/86 on enlistment examination in March 
1954, and an elevated blood pressure of 155/100 in May 1966, 
all other blood pressure readings were normal.  

It is noted that the veteran's November 1974 separation 
examination report is missing from the service medical 
records.  Consequently, in June 1993, the RO requested that 
the National Personnel Records Center (NPRC) forward any 
additional service medical records, and requested that the 
veteran produce all original service medical records in his 
possession.  In a July 1993 response, the NPRC indicated that 
all available service medical records were previously 
forwarded to the RO.  In January 1994, the veteran submitted 
a photocopy of the November 1974 separation examination.  
While the photocopied examination report shows normal 
clinical evaluations of the heart and vascular system, as 
well as normal blood pressure (132/84), "high blood 
pressure" is noted.  Despite several request by the RO for 
the original separation examination report, the veteran has 
failed to comply.

VA and private medical records show treatment for various 
disabilities, including hypertension, coronary artery 
disease, a cerebral vascular accident and residuals of the 
cerebral vascular accident, from June 1976 to June 1992.  A 
June 1976 private medical record notes a three-week history 
of mild chest pain.  The veteran reported pain with 
breathing, and denied taking any medication.  His blood 
pressure was 150/95.  During follow-up treatment later that 
month, the veteran gave a one-month history of chest pain, 
and denied prior cardiac problems.  He explained that his 
chest pain felt like "muscle pains," and indicated that the 
pain recently increased in severity and caused shortness of 
breath.  He again denied taking any medication.  An EKG was 
noted to be within normal limits, and blood pressure readings 
of 126/74 and 110/80 were reported.

A November 1982 record shows treatment for high blood 
pressure and hypertension.  The veteran was noted to be 
"doing well."

The veteran's blood pressure was noted to be 162/100 in 
December 1984.  Hypertension was diagnosed, and a low sodium 
diet was recommended.  A blood pressure reading of 180/100 
was noted later that month, and medication was prescribed to 
treat the veteran's high blood pressure.

During a routine physical examination in April 1985, the 
veteran reported a family history of hypertension, and 
indicated that his blood pressure was "a little high."

In November 1985, the veteran's blood pressure was 158/88, 
lying blood pressure was 190/100, and standing blood pressure 
was 160/100. 

In January 1985, the veteran reported that he was not taking 
his blood pressure medication regularly, and indicated that 
he was "stopping days to see what his blood pressure would 
do."  According to the medical record, the veteran was 
"strongly counseled."  

The veteran again admitted that he was not taking his blood 
pressure medication as directed in January 1986.

A November 1986 record shows treatment for depression and 
weight loss.  After reviewing the medical records, the 
examiner noted that the veteran's blood pressure was 
variable, and opined that his high blood pressure readings 
were likely secondary to anxiety.  

A November 1986 record notes that the veteran was not taking 
his antihypertensive medication, was not restricting his 
sodium consumption, and was smoking 11/2 packs of cigarettes 
per day.  The diagnostic assessment was poorly controlled 
hypertension secondary to noncompliance.  The physician 
reportedly expressed the importance of compliance to avoid 
complications of untreated hypertension.  Later that month, 
the veteran reported that while he was taking his medication 
and restricting his sodium intake, he was still smoking.  
Blood pressure was noted to be 170/80.  The examiner directed 
him to stop smoking.

The veteran reported experiencing occasional heart 
palpitations in December 1986, but indicated that this was 
"not especially bothersome."  He stated that he was 
periodically noncompliant with the low sodium restriction.  
The diagnostic impression was inadequate control of blood 
pressure, and non-sustained ventricular tachycardia.

A February 1987 record indicates that while the veteran was 
unable to stop smoking, he was compliant with his medication 
and the sodium restriction.  His seated blood pressure was 
176/80.  The final assessment was better control of diastolic 
blood pressure, but not yet adequate control of systolic 
blood pressure.

A private treatment record dated in March 1988 indicates that 
the veteran again stopped taking his blood pressure 
medication.  The veteran's history of non-sustained 
ventricular tachycardia was noted.  His blood pressure was 
190/100.  According to the examiner, he discussed the need 
for improved blood pressure control, but the veteran was 
"not interested."

The veteran was admitted to a private hospital in March 1990, 
with a full cardiac arrest.  He continued to experience 
recurrent episodes of cardiac arrest over a two to three hour 
period.  Following multiple cardioversions, and the use of 
intravenous beta blockers and Lidocaine, he was stabilized.  
The veteran was noted to have sustained "substantial 
neurologic damage."  He remained on a ventilator, and was 
followed for several months with an unstable rhythm and an 
inability to breathe.  He was eventually fed through a 
gastrostomy tube, and was able to walk with some assistance.  
The veteran was discharged to a nursing home in June 1990.  
The final assessment was cardiac arrest after myocardial 
infarction, respiratory insufficiency, pneumonia, urinary 
tract infection, cardiac arrest brain damage, congestive 
heart failure, paroxysmal ventricular tachycardia, mechanical 
inhalation, percutaneous jejunostomy, and multiple episodes 
of fever.

A September 1991 record shows treatment for severe anoxic 
encephalopathy, severe quadriparesis, and mild hypertension.

In June 1992, the veteran filed a claim of entitlement to 
service connection for coronary artery disease with 
hypertension, and for residuals of a cerebral vascular 
accident, to include quadriplegia.  He maintained that 
hypertension was diagnosed during service, and that 
medication was prescribed to treat this disorder.  The 
veteran related that the March 1990 cerebral vascular 
accident was caused by his hypertension.  

VA and private medical records show treatment for various 
disabilities, including those currently on appeal, from May 
1993 to April 1998.  An April 1998 report from the veteran's 
private physician notes that he has treated the veteran since 
September 1990.  He reported a current diagnosis of status 
post cerebrovascular accident (CVA) with quadriplegia and 
aphagia, severe debilitation with contractures secondary to 
CVA, coronary artery disease, hypertension, congestive heart 
failure, and anoxia encephalopathy.  The physician related 
that the veteran is totally and permanently disabled due to 
these disabilities.
 

Analysis

Service connection is granted for a disability when the 
facts, shown by evidence, establish that the particular 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated therein.  U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  Service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  A chronic disease, to 
include cardiovascular disease and hypertension, which 
becomes manifest to a degree of 10 percent or more within 1 
year after separation from service will be considered to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

A veteran claiming entitlement to VA benefits has the burden 
of submitting supporting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
plausible, that is one which is meritorious on its own or 
capable of substantiation.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  For the limited purpose of determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true.  King v. Brown, 5 Vet. App. 19, 21 
(1993).

The United States Court of Appeals for Veterans Claims 
(Court) has provided the Board with a series of important 
cases on what constitutes a "well-grounded claim."  The 
Court has held that, in general, a claim for service 
connection is well grounded when three elements are 
satisfied.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Second, there must 
be evidence of an occurrence or aggravation of a disease or 
injury incurred in service (lay or medical evidence).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1999) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gobber, 10 Vet. App. 488, 
495-97 (1997).  

The threshold question that must be resolved is whether the 
veteran has presented evidence that his claim is well 
grounded.  See 38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim.  Murphy v. Derwinski, 1 Vet. App. 78, 
81-82 (1990).  A mere allegation that a disability is service 
connected is not sufficient; the veteran must submit evidence 
in support of his claim which would justify a belief by a 
fair and impartial individual that the claim is plausible.

Where the determinative issue involves a question of medical 
diagnosis or causation, competent (medical) evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Libertine v. Brown, 9 Vet. 
App. 521 (1996); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Grivois v. Brown, 6 Vet. App. 136, 140 (1994), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, lay statements regarding a medical diagnosis or 
causation do not constitute evidence sufficient to establish 
a well-grounded claim under 38 U.S.C.A. § 5107(a).  See 
Grottveit, 5 Vet. App. at 93.

Generally speaking, in decisions on claims for VA disability 
benefits, a veteran is entitled to the "benefit of the 
doubt" when there is an approximate balance of positive and 
negative evidence.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When the evidence supports 
the claim or is in relative equipoise, the veteran prevails.  
Gilbert, 1 Vet. App. at 56.  Further, where the "fair 
preponderance of the evidence" is against the claim, the 
benefit of the doubt rule has no application.  Id.

I. Entitlement to service connection
 for coronary artery disease with hypertension.

Although the veteran and his wife are competent to describe 
symptoms perceptible to a lay person, they are not competent 
to provide a medical diagnosis or an opinion regarding 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Thus, their lay evidentiary assertions cannot 
establish two of the three basic elements of a well-grounded 
claim for service connection:  current disability, or a nexus 
between a current disability and an injury or disease in 
service.  

Service medical records are negative for diagnosis or 
treatment of hypertension, heart disease or vascular disease.  
As noted above, an original copy of the November 1974 
separation examination is not available.  Assuming, without 
deciding, that the photocopied report submitted by the 
veteran is accurate, and that high blood pressure was noted 
on separation examination, the report is negative for a 
chronic disorder.  In fact, the separation examination report 
specifically notes normal clinical evaluations of the heart 
and vascular system.  

While the veteran did have a borderline blood pressure 
reading of 150/86 on enlistment examination in March 1954, 
and an elevated blood pressure of 155/100 in May 1966, these 
were the only blood pressure readings in service which were 
not normal.  In addition, the blood pressure reading on the 
photocopied November 1974 separation examination was 132/84, 
or within normal limits. See Rabideau v. Derwinski, 2 
Vet.App. 141 (1992). There has been no clinical evidence 
presented of elevated blood pressure readings during the one 
year presumptive period following discharge from service.  
The existence of hypertension was not established by the 
clinical record until many years following discharge from 
service. 

While the record in this case shows post-service treatment 
for hypertension and coronary artery disease, the record is 
devoid of competent medical evidence establishing the 
existence of a nexus between these current disorders and 
service.  As the veteran's hypertension and coronary artery 
disease first became manifest many years after his separation 
from service, and there has been no competent medical 
evidence presented to establish a nexus between these 
disorders and service, the Board must conclude that the 
veteran's claim of entitlement to service connection for 
coronary artery disease with hypertension is not well 
grounded.  Caluza, 7 Vet. App. at 506; See Edenfield v. 
Brown, 8 Vet. App. 384 (1995).

II. Entitlement to service connection
 for residuals of a cerebral vascular accident,
 to include quadriplegia.

In order to be entitled to service connection for a disease 
or disability on a secondary basis, the evidence must show 
that the claimed disease or disability was proximately due to 
or the result of a service-connected disease or injury.  38 
U.S.C.A. § 3.310(a) (West 1991).

The veteran maintains that his residuals of a cerebral 
vascular accident are secondary to hypertension.  As noted 
above, service connection is not warranted for hypertension.  
Consequently, service connection for residuals of a cerebral 
vascular accident is not possible on a secondary basis.  38 
U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.310(a) (1999).

The Board finds that the veteran's claim of entitlement to 
service connection for residuals of a cerebral vascular 
accident, to include quadriplegia, must fail because there is 
no legal basis to grant secondary service connection for a 
disorder that is causally related to another disorder which 
is itself not service-connected.  Thus, as a matter of law 
the claim lacks merit.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).

The Board notes that the veteran's claim of entitlement to 
service connection for residuals of a cerebral vascular 
accident, to include quadriplegia, would fail on a direct 
basis.  As stated above, neither the veteran nor his wife is 
not competent to provide a medical diagnosis or an opinion 
regarding medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Thus, their lay evidentiary assertions 
cannot establish two of the three basic elements of a well-
grounded claim for service connection:  current disability, 
or a nexus between a current disability and an injury or 
disease in service.  While the record in this case shows 
post-service treatment for residuals of a cerebral vascular 
accident, the record is devoid of competent medical evidence 
establishing a nexus between these residuals and service, or 
to a service-connected disorder. 

In this case, the only evidence of record before the Board 
specifically linking residuals of a cerebral vascular 
accident to service consists of contentions by the veteran 
and his wife.  Such evidence is insufficient to well ground 
the claim because neither the veteran nor his wife are shown 
to be competent to offer evidence requiring medical 
experience and specialized medical knowledge and skill.  
Grottveit, 5 Vet. App. at 93.  Although the veteran and his 
wife are competent to state the nature of symptoms which they 
personally observe, they are not competent to provide a 
medical diagnosis or to relate his residuals of a cerebral 
vascular accident to active service, or to a service-
connected disorder.  See Cartright, 2 Vet. App. 24

As the veteran's residuals of a cerebral vascular accident, 
to include quadriplegia, first became manifest many years 
after his separation from service, and there has been no 
competent medical evidence presented to establish a nexus 
between these residuals and service, or to a service-
connected disorder, the Board must conclude that the 
veteran's claim is not well-grounded.  Caluza, 7 Vet. App. at 
506; See Edenfield v. Brown, 8 Vet. App. 384 (1995).

If a claim is not well grounded, the Board does not have 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  A not well-grounded claim must be denied.  
Edenfield v. Brown, 8 Vet. App. 384 (1995).  If the initial 
burden of presenting evidence of a well-grounded claim is not 
met, VA does not have a duty to assist the veteran in the 
development of the claim.  38 U.S.C.A. § 5107(a); Murphy, 1 
Vet. App. at 81-82.


ORDER

Service connection for coronary artery disease with 
hypertension is denied.

Service connection for residuals of a cerebral vascular 
accident, to include quadriplegia, is denied.




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

